SERVICE AGREEMENT This Agreement is entered into as of , between , a (the "Service Provider") and MBSC Securities Corporation, a New York corporation ("MBSC"). The Service Provider provides administrative services comprised of recordkeeping, reporting and processing services (the "Administrative Services") to qualified employee benefit plans (the "Plans"). Administrative Services for each Plan include processing and transfer arrangements for the investment and reinvestment of Plan assets in investment media specified by an investment adviser, sponsor or administrative committee of the Plan (a "Plan Representative") generally upon the direction of Plan beneficiaries (the "Participants"). The Administrative Services are provided by the Service Provider under service agreements with various Plans. The Service Provider and MBSC desire to facilitate the purchase and redemption of shares (the “Shares”) of the Funds (those registered investment companies managed, advised, sub-advised or administered by one or more affiliates of MBSC that are identified on Schedule A attached hereto) on behalf of the Plans and their Participants through one account in each Fund (an "Account") to be maintained of record by the Service Provider as nominee of the Plans, subject to the terms and conditions of this Agreement. Accordingly, the parties hereto agree as follows: 1. Performance of Services. The Service Provider agrees to perform the administrative services and functions specified in Schedule B attached hereto (the “Services”) with respect to Shares owned by Plans and included in the Accounts. 2. Operational Matters. a. Operating Procedures.
